Citation Nr: 0615132	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pains. 

2.  Entitlement to an initial (compensable) evaluation for 
erectile dysfunction. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for depression. 

4.  Entitlement to service connection for upper and lower 
back disorders. 

5.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO, in part, granted 
service connection for major depression with attention 
deficit hyperactivity disorder and erectile dysfunction and 
assigned 10 and noncompensable evaluations, respectively, 
effective June 28, 2002.  By that same rating action, the RO 
denied service connection for recurrent chest pain and upper 
and lower back disorders.  The veteran has timely appealed 
this determination to the Board. 

The Board observes that the veteran also perfected an appeal 
with respect to entitlement to an initial evaluation in 
excess of 30 percent for irritable bowel syndrome hiatal 
hernia and Burnner's gland hypertrophy (claimed as a stomach 
condition and acid reflux).  The veteran, however, withdrew 
his appeal with respect to this issue in testimony during an 
April 2004 hearing at the Pittsburgh, Pennsylvania RO.  Thus, 
the issue is no longer before the Board for appellate review.  

In awarding service connection for erectile dysfunction in 
July 2002, the RO also advised the veteran that he did not 
meet the requirements for SMC for loss of a creative organ.  
Thereafter, the issue of entitlement to SMC was addressed by 
both the veteran and the RO in a July 2002 notice of 
disagreement and an October 2003 statement of the case, 
respectively.  In December 2003, the RO received the 
veteran's substantive appeal.  Thus, the Board has taken 
jurisdiction of the issue of entitlement to SMC based on the 
loss of a creative organ, which will be addressed in the 
remand that follows the order of the decision below.

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Board in Washington, DC.  A copy of 
the hearing transcript has been associated with the claims 
file. 

(The issues of entitlement to an initial (compensable) 
evaluation for erectile dysfunction, entitlement to an 
initial evaluation in excess of 10 percent for depression, 
entitlement to service connection for upper and lower back 
disorders, and entitlement to SMC based on the loss of a 
creative organ will be addressed in the remand that follows 
the order of the decision below.)  


FINDING OF FACT

Recurrent chest wall stain originated during the veteran's 
period of active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
recurrent chest wall strain, was incurred by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107
(West 2002); 3.102, 3.303 (2005). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board has considered this legislation, 
but finds that, given the favorable action below, no 
discussion of the VCAA is required at this point. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, given the favorable outcome of the 
veteran's claim for service connection for a disability 
manifested by chest wall pain taken below, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements with effectuating the 
award.  Thus, any prejudice to the veteran in proceeding with 
his claim for service connection for a disability manifested 
by chest wall pain would be considered harmless error.  Id. 




II.  Factual Background

Service medical records reflect that in October 2000, the 
veteran complained of having left-sided chest pain for the 
previously one to one-half to two years.  He reported a 
stabbing component of pain that periodically took away his 
breath and .  occurred on a daily basis.  He denied any 
radicular symptoms, changes with activity or sweating with 
flares.  The veteran stated that he became concerned after he 
had read about problems with medication that he was taking 
for his "reflux."  The veteran denied any family history of 
myocardial infarction or coronary artery disease.  An 
evaluation of the veteran's chest was essentially negative, 
to include a electrocardiogram (ECG), which reveled a normal 
sinus rhythm.  The examiner entered an assessment of 
recurrent musculoskeletal chest pain.  On an October 2000 
Dental Patient History report, it was noted that the veteran 
had had frequent chest pains-pectoral muscle tightening.  

In January 2001, the veteran again complained of a two year 
history of chest pain, which he described as tightness over 
his left chest with radiation to his shoulder.  He denied 
having any nausea, diaphoresis, shortness of breath, 
congestive heart failure-type symptoms, lower extremity 
swelling, chest trauma, or gastrointestinal blood loss.  
There was no point tenderness or exacerbation with movement 
or position.  The veteran related that when his pain was 
severe, it had a pleuritic component, which was different 
from gastrointestinal symptoms.  After an examination of the 
veteran's chest, which revealed no tenderness and lungs that 
were clear to auscultation, bilaterally, the examiner entered 
an assessment of recurrent left-side chest pain with 
tightness-atypical, not likely cardiac or structural lesion.  
An ECG, performed the next day, revealed normal sinus rhythm; 
however, "Abnormal ECG" was noted. A notation revealed that 
there was no evidence of any acute or chronic ischemic 
changes.  X-rays of the chest, performed in February 2001, 
revealed a stable chest with possible blunting of one of the 
posterior costophrenic angels. 

When seen for unrelated disorder in April 2001, the veteran 
denied having any chest pains, dyspnea on exertion or 
peripheral edema.  An examination of the respiratory system 
was normal.  In October 2001, the veteran was seen for 
reoccurring chest tightness.  He denied having any shortness 
of breath, deep breathing or chest pains.  The veteran agreed 
to return to the clinic if his symptoms returned; he left 
without treatment.  An exercise stress test report, dated 
"February 23, 2006" was negative for any evidence of chest 
pain, arrhythmia, premature ventricular contractions, or 
sinus tachycardia changes.  The veteran's exercise tolerance 
was noted to have been excellent.  His blood pressure 
response was within normal limits.  The examining physician 
entered an assessment of electrically and symptomatically 
negative "FBETT."

Upon examination by VA in April 2002, just two months prior 
to his discharge from service, the veteran reported that he 
had had sharp chest pain and constant tightness since 1998.  
He stated that that pain lasted from thirty seconds to one 
minute and then it disappeared.  The veteran indicated that 
he had undergone an ECG and X-rays of his chest, which were 
both negative.  He related that he had been told that he had 
muscle problems and was provided Motrin.  Upon evaluation of 
the veteran's chest, the veteran denied having a shortness of 
breath, cough or hemoptysis, chest pain, or palpitations.  An 
examination of the lungs and chest, to include X-rays of the 
chest, was negative.  The examiner entered a diagnosis of 
recurrent chest wall strain. 

III.  Analysis

After a review of the evidence of record the Board finds that 
service connection for a disability manifested by chest pain, 
diagnosed as recurrent chest wall strain, is warranted.  In 
reaching the foregoing conclusion, the Board observes that 
upon evaluation by VA in April 2002, just two months prior to 
the veteran's discharge from service, there appeared to be no 
clinical findings with respect to the veteran's lungs and 
chest.  However, it is significant that the veteran 
complained of left-sided chest wall pain and tightness on 
several occasions during service, that diagnoses of recurrent 
musculoskeletal left chest pain and recurrent left sided 
chest tightness were recorded, and the April 2002 VA 
examiner's diagnosis of recurrent chest wall strain raises a 
reasonable doubt as to the incurrence of a chronic 
disability.  Accordingly, resolving that doubt in the 
veteran's favor, the Board determined that recurrent chest 
wall strain is of service onset, and as such, service 
connection for recurrent chest wall strain is warranted. 

ORDER

Service connection for recurrent chest wall strain is 
granted.    


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Among other things, the VCAA and implementing regulations 
require VA inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the claims file reflects that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice with respect to his claim of entitlement 
to SMC for loss of a creative organ.  Thus, on remand, the RO 
should therefore ensure that the veteran is advised as to 
what is required to substantiate his claim of entitlement to 
SMC for loss of a creative organ.  He should be told what is 
required of him and what VA will do to assist him, if 
anything.  
Specifically, where the claims are predicated on establishing 
the degree of disability and the effective date to be 
assigned for that disability, based on an award of service 
connection, the ruling announced in Dingess/Hartman, 19 Vet. 
App. 473 (2006), is for consideration.  The Court held that 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Id.  In this regard, the notice 
provided to the veteran is inadequate as regards these 
elements, because the veteran was not informed of the type of 
evidence necessary to establish a disability rating and 
effective date for his claims of entitlement to service 
connection for upper and lower back disorders and higher 
initial evaluations for erectile dysfunction and depression.  
As such, the case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Concerning the veteran's claim for an initial higher 
evaluation for depression, the veteran testified at the RO 
and before the undersigned Veterans Law Judge that his 
depression was more severely disabling than that reflected by 
the current 10 percent evaluation due to such symptoms as 
panic attacks, social isolation, and short-term memory loss.  
The veteran stated as a result of an increase in his 
symptoms, his medication, Wellbutrin, had been increased.  
(October 5, 2005 Hearing Transcript (T.) at page (pg.) 11).  
These assertions, however, are not supported by the clinical 
findings of record.  In fact, when examined by VA in February 
2004, a mental status evaluation of the veteran was 
unremarkable with the exception of low self-esteem.  At that 
time, the VA examiner assigned the veteran a Global 
Assessment of Functioning Score (GAF) score of 60.  A GAF 
score of 51 to 60 is indicative of moderate symptoms such as 
a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV);
38 C.F.R. § 4.130 (2005).  Given that some time has passed 
since the February 2004 VA examination, in conjunction with 
the veteran's testimony that symptoms associated with his 
service-connected depression have increased, the Board finds 
that another VA psychiatric examination should be undertaken 
prior to appellate review of his claim of entitlement to an 
initial higher evaluation for depression. 
In addition, during the October 2005 hearing before the 
undersigned Veterans Law Judge, the veteran also testified 
that he had continued to seek treatment for his depression 
from the VA Medical Center (VAMC) in Bulter, Pennsylvania.  
(T.) at (pg) 10).  While records, dated from July 2002 to 
April 2004, from the aforementioned VA facility are contained 
in the claims file, records subsequent to April 2004 are 
absent.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of 
medical evidence in its possession).  In addition, in a 
November 2005 letter to the veteran's representative, T. F., 
M.Ed., L.P.C., from the University of Pittsburgh Counseling 
Center indicated that beginning on October 19, 2005, the 
veteran had sought treatment for his depression from that 
facility.  Thus, as both the aforementioned VA and private 
treatment records might contain information that is relevant 
to the veteran's claim of entitlement to an initial rating in 
excess of 10 percent for depression, they should be secure on 
remand to the RO.  

Regarding the veteran's claim for service connection for 
upper and low back disorders, service medical records reflect 
that the veteran was seen on several occasions for low and 
upper back pain, which were thought to have been of muscular 
origin or possibly secondary to a leg length discrepancy.  A 
history of mild scoliosis was also noted (the veteran 
reported having a history of scoliosis as a child for which 
he had sought regular treatment from a chiropractor since he 
was sixteen years old (see report dated September 8, 2000)).  
Upon examination in April 2002, two months prior to the 
veteran's discharge from service, a diagnosis with respect to 
the back, upper or lower, was not found.  However, in light 
of service medical records reflecting treatment for the 
veteran's upper and lower back and noted history of scoliosis 
as a child, in conjunction with his testimony in October 2005 
that he has continued to seek treatment for his back from the 
VAMC in Bulter, PA, (T. at pg. 9), the Board finds that a VA 
orthopedic examination should be undertaken to determine the 
nature and etiology of any currently present upper and/or 
lower back disorders, to include whether any scoliosis 
preexisted service and, if so, if it was aggravated beyond 
its natural progression therein.  
See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.    

Regarding the veteran's claim for an initial (compensable) 
evaluation for erectile dysfunction, the Board observes that 
there is no specific disability rating for impotence, and the 
RO has evaluated this service-connected erectile dysfunction 
disability by analogy (per 38 C.F.R. § 4.20 (2005)) as penis 
deformity under 
38 C.F.R. § 4.115(b), Diagnostic Code 7520 (2005).  
(Parenthetically, the Board observes that the veteran has 
raised, and the Board has assumed jurisdiction, over the 
issue of entitlement to SMC for loss of use of a creative 
organ.)  While the provisions of Diagnostic Code 7520 
stipulate that a maximum 30 percent rating is appropriate for 
removal of half or more of the penis, it also provides for 
evaluation as voiding dysfunction.  Under the diagnostic 
criteria applicable for voiding dysfunction, a rating greater 
than 30 percent may be assigned.  See 38 C.F.R. § 4.115(a) 
(2005).  In this regard, although the veteran complained of 
urinary dribbling, dysuria and a "blocked feeling over the 
anterior urethra" during a February 2004 VA genitourinary 
examination, that examination report reflects incomplete 
clinical findings as to his voiding frequency.  Thus, in 
light of the foregoing, the Board accordingly finds that the 
report of a comprehensive genitourinary examination would be 
helpful prior to appellate review of the veteran's claim for 
an initial (compensable) evaluation for erectile dysfunction. 

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should review the claims 
file and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied 
in accordance with 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of what is required 
to substantiate his claim of 
entitlement to SMC for loss of a 
creative organ, and of the information 
or evidence he should submit, as well 
as the information or evidence that VA 
will yet obtain, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The letter must 
also include an explanation as to the 
information and evidence regarding an 
effective date for the SMC issue, as 
outlined in Dingess/Hartman, 19 Vet. 
App. 473 (2006). 
The veteran should also be asked to 
submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2005).  

2.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to a disability rating 
and an effective date for the issues of 
entitlement to service connection for 
upper and lower back disorders, 
entitlement to an initial (compensable) 
evaluation for erectile dysfunction and 
entitlement to an initial evaluation 
greater than 10 percent for depression 
listed on the cover page, as outlined 
in Dingess/Hartman, 19 Vet. App. 473 
(2006). 

3.  The RO should contact the veteran 
and request that he identify all VA and 
non- VA health care providers that have 
treated him recently for his service- 
connected upper and lower back 
disorders, erectile dysfunction and 
depression. This should specifically 
include medical and treatment records 
from the VAMC in Butler, Pennsylvania, 
dated subsequent to April 2004.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims file, to specifically 
include all treatment records, progress 
reports and nurses' notes from the 
University of Pittsburgh, University 
Counseling Center, Division of Student 
Affairs, 334 William Pitt Union, 
Pittsburgh, Pennsylvania 15260.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.

4.  The RO should make arrangements for 
the veteran to undergo a VA 
genitourinary examination to determine 
the current severity of his service-
connected erectile dysfunction and the 
presence of impotence.  All indicated 
tests and studies are to be performed, 
to include, but not limited to serum 
testosterone and Prolactin tests (see 
February 2004 VA examination report).  
The claims folder must be made 
available to the physician for review 
of the case. 
The examiner should provide information 
whether the veteran's erectile 
dysfunction is manifested by leakage, 
and if so, whether it requires the 
wearing of absorbent materials that 
must be changed two to four times a day 
or more.  The examiner should also 
report the veteran's urinary frequency 
for daytime and nighttime voiding, to 
include whether it is in intervals of 
less than one hour, or; if he awakens 
to void five or more times per night.  

The examiner must also provide an 
opinion based on the nature and 
severity of the erectile dysfunction, 
whether it is at least as likely as not 
that the veteran is impotent.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
severity of the service-connected 
depression.  The psychiatrist should 
assign a Global Assessment of Functioning 
score and explain the significance of the 
score in terms of social and industrial 
impairment.  The RO also should provide 
the examiner with copy of the psychiatric 
rating criteria, and findings should be 
made that are responsive to the rating 
criteria with respect to the service-
connected depression only.  The examiner 
should explain the rationale for all 
opinions given.  The claims folders, with 
any evidence obtained pursuant to the 
request above, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

6.  After obtaining any additional 
evidence, the RO should schedule the 
veteran for a VA orthopedic  examination 
to determine the nature, onset date and 
etiology of any low and/or upper back 
pathology.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis 
and etiology of any low and/or upper back 
disorder(s) found.  All necessary tests 
and studies should be conducted.  

The examiner should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached:

(a.)  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the onset of any 
current low and/or upper back pathology 
is attributable to the veteran's period 
of military service.

(b.)  On the basis of the clinical 
record, can it be concluded with clear 
and unmistakable certainty that scoliosis 
preexisted the appellant's entry into 
active military service in December 1996. 

(c.)  If scoliosis did clearly preexist 
service, can it be concluded with clear 
and unmistakable certainty that it was 
not aggravated to a permanent degree in 
service beyond that which would be due to 
the natural progression of the disease?

7.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiners for 
corrections or additions.

8.  Thereafter, after the completion of 
any indicated additional development, 
the RO should consider all of the 
evidence of record and re-adjudicate 
the claims for service connection for 
an upper and lower back disorders, 
entitlement to SMC for the loss of a 
creative organ, entitlement to an 
initial (compensable) evaluation for 
erectile dysfunction, and entitlement 
to an initial evaluation in excess of 
10 percent for depression.  

If any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


